      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 1 of 58                                    FILED
                                                                                                   2020 May-21 AM 11:58
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                            NORTHWESTERN DIVISION

THOMAS DALE FERGUSON,              )
                                   )
     Petitioner,                   )
                                   )
vs.                                )                       Case No. 3:09-cv-0138-CLS-JEO
                                   )
RICHARD F. ALLEN, Commissioner,)
Alabama Department of Corrections, )
                                   )
     Respondent.                   )

                                MEMORANDUM OPINION

       The question addressed in this opinion is whether petitioner, Thomas Dale

Ferguson, is categorically excluded from execution by the Supreme Court’s opinion

in Atkins v. Virginia, 536 U.S. 304 (2002), holding that death is not a permissible

punishment for an intellectually disabled convict. Id. at 321;1 see also, e.g., Moore

v. Texas, 137 S. Ct. 1039, 1053 (2017); Hall v. Florida, 572 U.S. 701, 713, 722

(2014); Bobby v. Bies, 556 U.S. 825, 831 (2009). The issue was presented as a result
       1
          When Atkins was decided, the condition at issue was referred to as “mental retardation.”
Within five years, however, the diagnostic terminology employed by mental health professionals was
changed to “intellectual disability.” See, e.g., Robert A. Schalock et al., The Renaming of Mental
Retardation: Understanding the Change to the Term Intellectual Disability, 45 Intellectual &
Developmental Disabilities 116, 120 (2007) (recognizing that “every individual who is or was
eligible for a diagnosis of mental retardation is eligible for a diagnosis of intellectual disability”).
Congress also enacted “Rosa’s Law” in 2010, which required that all references in federal laws to
“mental retardation” be replaced with “intellectual disability.” Pub. L. No. 111-256, 124 Stat. 2643,
codified as amended at 20 U.S.C. §§ 1140, 1400-01, 7512, and 29 U.S.C. §§ 705, 764, 791 (2010).
See also, e.g., Hall v. Florida, 572 U.S. 701, 704-05 (2014) (adopting the change in terminology).
Thus, the terms “mental retardation” and “mentally retarded” are used in this opinion only when
quoting or discussing older authorities.
        Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 2 of 58




of granting Ferguson’s Rule 59(e) motion and vacating Part “V.F.” of this court’s

prior memorandum opinion, which addressed Ferguson’s claim that he had been

improperly denied a hearing on his mental capacity claim.2 An evidentiary hearing

was held on August 27, 2019. Following consideration of the evidence, pleadings,

post-hearing briefs, and additional research, the court enters the following opinion.

                                      I. LEGAL CRITERIA

        The Supreme Court’s seminal holding in Atkins v. Virginia was based, at least

in part, upon the majority’s belief that deficits in the areas of “reasoning, judgment,

and control of their impulses” did not allow intellectually disabled criminals to act

with the same degree of “moral culpability that characterizes the most serious adult

criminal conduct.” 536 U.S. at 306. The Court majority also was not persuaded that

the execution of intellectually disabled criminals would advance the deterrent or

retributive purposes of the death penalty.3 Consequently, the majority concluded that

        2
        See doc. no. 16 (Memorandum Opinion on Petitioner’s 28 U.S.C. § 2254 Claims for Habeas
Corpus Relief), at 146-89; doc. no. 17 (Final Judgment on Petitioner’s 28 U.S.C. § 2254 Claims for
Habeas Corpus Relief); doc. no. 18 (Motion to Alter or Amend Judgment); doc. no. 19
(Memorandum Opinion on Petitioner’s Rule 59(e) Motion).
        3
            The Court elaborated those purposes in, Hall, 572 U.S. at 708-09, where the Court observed
that:

        “[P]unishment is justified under one or more of three principal rationales:
        rehabilitation, deterrence, and retribution.” Kennedy v. Louisiana, 554 U.S. 407, 420
        (2008). Rehabilitation, it is evident, is not an applicable rationale for the death
        penalty. See Gregg v. Georgia, 428 U.S. 153, 183 (1976) (joint opinion of Stewart,
        Powell, and Stevens, JJ.). As for deterrence, those with intellectual disability are,
        by reason of their condition, likely unable to make the calculated judgments that are

                                                   2
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 3 of 58




the execution of such persons was “excessive,” and that the Eighth and Fourteenth

Amendments placed “a substantive restriction” upon a state’s power to take the life

of an intellectually disabled offender. Id. at 321.4

       Notably, the Atkins opinion did not provide definitive procedural or substantive

guides for determining when a state prisoner claiming an intellectual disability fell

within the protection of the Eighth and Fourteenth Amendments’ prohibition against

the imposition of cruel and unusual punishments. Instead, the Court left to the states

“the task of developing appropriate ways to enforce the constitutional restriction.”

Atkins, 536 U.S. at 317 (quoting Ford v. Wainwright, 477 U.S. 399, 405, 416-17

(1986) (addressing the execution of insane persons)).

       the premise for the deterrence rationale. They have a “diminished ability” to “
       process information, to learn from experience, to engage in logical reasoning, or to
       control impulses . . . [which] make[s] it less likely that they can process the
       information of the possibility of execution as a penalty and, as a result, control their
       conduct based upon that information.” Atkins, 536 U.S., at 320. Retributive values
       are also ill-served by executing those with intellectual disability. The diminished
       capacity of the intellectually disabled lessens moral culpability and hence the
       retributive value of the punishment. See id., at 319 (“If the culpability of the average
       murderer is insufficient to justify the most extreme sanction available to the State, the
       lesser culpability of the mentally retarded offender surely does not merit that form of
       retribution”). [Alterations in original, boldface emphasis supplied.]
       4
          The Eighth Amendment provides that: “Excessive bail shall not be required, nor excessive
fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const., amend. VIII (1791). The
prohibition against cruel and unusual punishments was “incorporated” into the Due Process Clause
of the Fourteenth Amendment and, thereby, made applicable to the various states by the Supreme
Court’s decision in Robinson v. California, 370 U.S. 660, 667 (1962). See also, e.g., Hall, 572 U.S.,
at 708 (holding that “No legitimate penological purpose is served by executing a person with
intellectual disability. To do so contravenes the Eighth Amendment, for to impose the harshest of
punishments on an intellectually disabled person violates his or her inherent dignity as a human
being.”) (citing Atkins, 536 U.S. at 317).

                                                  3
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 4 of 58




       The Alabama Supreme Court first addressed the criteria for enforcing the

constitutional restriction in Ex parte Perkins, 851 So. 2d 453 (Ala. 2002), holding

that, in order to be classified as mentally retarded (now described as “intellectually

disabled”), a defendant “must have significantly subaverage intellectual functioning

(an IQ of 70 or below), and significant or substantial deficits in adaptive behavior.

Additionally, these problems must have manifested themselves during the

developmental period (i.e., before the defendant reached age 18).” Id. at 456.

       The Alabama Supreme Court’s subsequent opinion in Smith v. State, 213 So.

3d 239 (Ala. 2007), layered a gloss on the Perkins standard, and held that a defendant

must exhibit both significantly subaverage intellectual functioning and significant

deficits in adaptive behavior during three periods of his or her life: (i) before the age

of eighteen; (ii) on the date of the capital offense; and (iii) currently. Id. at 248

(citing Perkins, 851 So. 2d at 456). See also Holladay v. Allen, 555 F.3d 1346, 1353

(11th Cir. 2009) (same).5

       5
          The “Defendant with Intellectual Disability Act” was enacted by the Alabama Legislature
in August 2009, two years after the decision in Smith v. State, and defined the phrase “person with
an intellectual disability” as meaning: “A person with [i] significant subaverage general intellectual
functioning [ii] resulting in or associated with concurrent impairments in adaptive behavior and [iii]
manifested during the developmental period, [iv] as measured by appropriate standardized testing
instruments.” Ala. Code § 15-24-2(3) (1975) (2018 Replacement Vol.) (alterations supplied). Note
that the statutory definition differs from the Alabama Supreme Court’s criteria in two respects: first,
it omits the evidentiary requirement for a defendant’s significantly subaverage intellectual
functioning abilities and substantial deficits in adaptive behavior to be proven as manifest not just
before the age of eighteen (i.e., “during the developmental period”), but also on the date of the
capital offense, as well as currently; and second, it adds the evidentiary requirement for all deficits

                                                  4
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 5 of 58




                                       II. DISCUSSION

       Ferguson bears the burden of proving, by a preponderance of the evidence, that

he is intellectually disabled. See, e.g., Ex parte Carroll, No. 1170575, 2019 WL

1499322, at *1 (Ala. Apr. 5, 2019). “Intellectual disability is characterized by

significant limitations both in [a] intellectual functioning and in [b] adaptive

behavior as expressed in conceptual, social, and practical adaptive skills. This

disability [c] originates before age 18.” American Association on Intellectual &

Developmental Disabilities, Intellectual Disability: Definition, Classification, and

Systems of Support 5 (11th ed. 2010) (emphasis and alterations supplied).6

to be “measured by appropriate standardized testing instruments.” That diagnostic requirement is
the subject of the following section.
       6
        See also American Psychiatric Association, Diagnostic and Statistical Manual of Mental
Disorders (5th ed. 2013) (“DSM-5”), providing that:

                Intellectual disability (intellectual developmental disorder) is a disorder with
       onset during the developmental period that includes both intellectual and adaptive
       functioning deficits in conceptual, social, and practical domains. The following three
       criteria must be met:

       A.    Deficits in intellectual functions, such as reasoning, problem solving, planning,
             abstract thinking, judgement, academic learning, and learning from experience,
             confirmed by both clinical assessment and individualized standardized
             intelligence testing. [Emphasis supplied.]

       B.    Deficits in adaptive functioning that result in failure to meet developmental and
             sociocultural standards for personal independence and social responsibility.
             Without ongoing support, the adaptive deficits limit functioning in one or more
             activities of daily life, such as communication, social participation, and
             independent living, across multiple environments, such as home, school, work,
             and community.


                                                  5
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 6 of 58




A.      Proof of Significant Limitations in Intellectual Functioning

        Proof of the first element of an alleged intellectual disability is best represented

by intelligence quotient (“IQ”) scores obtained by the administration of standardized

assessment instruments,7 such as the “Wechsler Intelligence Scale for Children,” the

“Wechsler Adult Intelligence Scale,” or the “Stanford-Binet Intelligence Scales.”

        Even though each of the assessment instruments used to measure Ferguson’s

IQ at various stages of his life was, on the date of its administration to him, generally

considered to be a reliable test, and capable of producing valid scores,8 each




        C.    Onset of intellectual and adaptive deficits during the developmental period.
        7
         The term “assessment instrument” refers to a specific method of acquiring data in the
psychological and intellectual assessment of individuals, such as a questionnaire or behavioral
observation coding system. See, e.g., Raymond J. Corsini, The Dictionary of Psychology 69 (2002)
(hereafter, “Dictionary of Psychology”). When the adjective “standardized” modifies that term, the
combined phrase means that: during the design phase, each instrument was administered to a large,
representative sample of the population for which the test was intended to provide reliable,
normative data; the validity and reliability of each instrument was established over time by
cumulative empirical applications and analyses; and, each individual questionnaire is administered,
scored, and interpreted by trained examiners in strict accordance with instructions issued by the test
developers. See, e.g., David Wechsler, WAIS-III Administration and Scoring Manual (1997); Gale
H. Roid, Stanford-Binet Intelligence Scales, Fifth Edition, Examiner’s Manual (2003).
        8
          See, e.g., Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590 n.9 (1993) (“We note
that scientists typically distinguish between ‘validity’ (does the principle support what it purports
to show?) and ‘reliability’ (does application of the principle produce consistent results?). . . . [O]ur
reference here is to evidentiary reliability — that is, trustworthiness. . . . In a case involving
scientific evidence, evidentiary reliability will be based upon scientific validity.”) (emphasis in
original, internal citations omitted).

                                                   6
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 7 of 58




instrument also contained potential for measurement error.9 The Supreme Court’s

opinion in Hall v. Florida recognized that:

              The professionals who design, administer, and interpret IQ tests
       have agreed, for years now, that IQ test scores should be read not as a
       single fixed number but as a range. . . . Each IQ test has a “standard
       error of measurement,” . . . often referred to by the abbreviation “SEM.”
       A test’s SEM is a statistical fact, a reflection of the inherent imprecision
       of the test itself. . . . An individual’s IQ test score on any given exam
       may fluctuate for a variety of reasons. These include the test-taker’s
       health; practice from earlier tests; the environment or location of the
       test; the examiner’s demeanor; the subjective judgment involved in
       scoring certain questions on the exam; and simple lucky guessing. . . .

              The SEM reflects the reality that an individual’s intellectual
       functioning cannot be reduced to a single numerical score. For
       purposes of most IQ tests, the SEM means that an individual’s score is
       best understood as a range of scores on either side of the recorded
       score. The SEM allows clinicians to calculate a range within which one
       may say an individual’s true IQ score lies. See APA Brief 23 (“SEM is
       a unit of measurement: 1 SEM equates to a confidence of 68% that the
       measured score falls within a given score range, while 2 SEM provides
       a 95% confidence level that the measured score is within a broader
       range”). A score of 71, for instance, is generally considered to reflect
       a range between 66 and 76 with 95% confidence and a range of 68.5
       and 73.5 with a 68% confidence. See DSM–5, at 37 (“Individuals with
       intellectual disability have scores of approximately two standard
       deviations or more below the population mean, including a margin for
       measurement error (generally +5 points). . . . [T]his involves a score of
       65-75 (70 ± 5)”). . . . . Even when a person has taken multiple tests,
       each separate score must be assessed using the SEM, and the analysis
       of multiple IQ scores jointly is a complicated endeavor. . . .

       9
         See, e.g., American Association of Mental Retardation, Mental Retardation: Definition,
Classification, and Systems of Supports 59 (9th ed. 1992) (hereafter, AAMR, Mental Retardation)
(“Any trained examiner is aware that all tests contain measurement error; [consequently,] many
present scores as confidence bands rather than finite scores.”) (alteration supplied).

                                              7
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 8 of 58




Hall, 572 U.S. at 713-14 (citations omitted, emphasis supplied). Thus, the Standard

Error of Measurement (“SEM”) accounts for a margin of error of five points, both

below and above the test-taker’s IQ score on the standardized assessment instrument

at issue. Ledford v. Warden, Georgia Diagnostic & Classification Prison, 818 F.3d

600, 640 (11th Cir. 2016).10

       1.      IQ scores found in Ferguson’s public school records

       During November of 1979, when Ferguson was six years of age, he obtained

a Full-Scale IQ score of 77 on the Stanford-Binet Intelligence Scale.11

       Six years later, when Ferguson was on the threshold of the 1985-86 school

year, he was evaluated at the request of his mother for special educational services

because of a noted “lack of academic progress, suspected learning disability, deficient

reading skills, and deficient handwriting skills.” Doc. no. 39-5 (Petitioner’s Exhibit

5), at 21 (Morgan County School System Confidential Student Evaluation). The

“Wechsler Intelligence Scale for Children–Revised (WISC-R)” assessment

instrument was administered on August 6, 1985, and he achieved a Verbal IQ score

       10
        See also, e.g., Walker v. True, 399 F.3d 315, 322 (4th Cir. 2005) (“IQ tests have a
measurement error of plus or minus five points.”).
       11
           See doc. no. 39-5 (Petitioner’s Exhibit 5), at 35, 37. Note well: The page numbers of all
documents filed in this court will be those imprinted at the top of each page by the CM/ECF
automated filing system, and not necessarily those of counsel. This can be confusing when citing
such pleadings as doc. no. 47 (Petitioner’s Brief), which begins with an unnumbered cover page,
followed by a “Table of Contents” page numbered with a lower-case Roman numeral. As a result,
the first page bearing Arabic numeral “1” was numbered “Page 3” by the CM/ECF filing system.

                                                 8
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 9 of 58




of 74, a Performance IQ score of 71, and a Full-Scale IQ score of 71. Id. at 22.12

Significantly, however, even though Ferguson “did not appear to be challenged by the

more difficult items on the test,” the test administrator noted that he “gave up easily

on both verbal and non-verbal items.”13 After reviewing the test scores, the school

system concluded that Ferguson was eligible for special services as an “educationally

mentally handicapped” student.14 Such children typically were segregated from the

main student body and placed in “a self-contained classroom with about six or seven

other students.”15

       During March of 1988, when Ferguson was fifteen and in the second semester

of his 8th Grade, 1987-88 school year, school system policy required that he be re-


       12
          See also doc. no. 39-5 (Petitioner’s Exhibit 5), at 37 (August 12, 1985 Morgan County
Board of Education “Eligibility Justification” stating that Ferguson “continues to be eligible for
special services as Educationally Mentally Handicapped. . . . . Dale’s re-evaluation indicates that
his overall functioning is within the EMH range. A previous Binet (11/15/79) yielded an IQ score
of 77 which is considered to be consistent with his current WISC-R score of 71.” (ellipsis supplied)).
       13
          Id. at 22. This court rejects Ferguson’s contention that the comments of the examiner that
are quoted in text cannot be used to conclude that his low score on this test was due to malingering,
because the examiner also stated that Ferguson was “cooperative during the entire session,” and that
his scores were “considered to be valid.” Doc. no. 47 (Petitioner’s Brief), at 17 (citing doc. no. 39-5
(Petitioner’s Exhibit 5), at 22).
       14
         Doc. no. 39-5 (Petitioner’s Exhibit 5), at 36-37 (August 12, 1985 justification for providing
Ferguson special services as an educationally mentally handicapped student). Terms such as
“Educationally Mentally Handicapped,” “Educable Mentally Impaired,” “Trainable Mentally
Handicapped,” and “Educable Mentally Retarded” were virtually sonorous descriptions of similar
conditions. See, e.g., Dictionary of Psychology 312.
       15
           See doc. no. 46 (Hearing Transcript), at 127 (where the State’s expert, Dr. Glen King,
testified that: “Typically in Alabama if you’re in an [educable mentally retarded] class, you’re in a
self-contained classroom with about six or seven other students and you stay there all day”).

                                                  9
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 10 of 58




evaluated for continued receipt of the special services provided to educationally

mentally handicapped students.16 The WISC-R was re-administered on March 1,

1988, and Ferguson achieved a Verbal IQ score of 87, a Performance IQ score of 88,

and a Full-Scale IQ score of 87 — a decided, sixteen-point improvement over his

performance on the same assessment instrument nearly three years before.17 (During

the hearing held in this court, Ferguson’s own expert, Dr. Robert D. Shaffer,

confirmed that Ferguson’s scores on six of the ten subtests comprising the WISC-R

improved on the 1988 re-test, and that he did not score two standard deviations below

the mean on any subtest.18) The test administrator recorded that Ferguson’s full-scale

score fell “within the low average range of intellectual functioning.”19 Consequently,

he was moved into classes for students classified as “learning disabled.”20 Such

students were not segregated from the larger student body, but received additional

assistance with certain subjects.21

       16
         See doc. no. 39-5 (Petitioner’s Exhibit 5), at 51 (“Dale [Ferguson] is currently enrolled in
the special education program and is due the required three year re-evaluation for continued
placement in that program.”) (alteration and emphasis supplied).
       17
            Id. at 52.
       18
            Doc. no. 46 (Hearing Transcript), at 56-57.
       19
            See doc. no. 39-5 (Petitioner’s Exhibit 5), at 52.
       20
            Id. at 60.
       21
           See doc. no. 46 (Hearing Transcript), at 127-28 (where the State’s expert, Dr. Glen King,
testified that students classified as “learning disabled” are “mainstreamed,” meaning that they are
“in regular classes all day,” but receive “special resources” (e.g., “additional help with reading,
writing”), and typically are provided an “Individualized Education Program” which allows “extra
time to take tests, or you have [test] items . . . read to you, or things of that nature”) (alteration

                                                   10
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 11 of 58




       2.        State court IQ assessments

       While awaiting trial in state court, Ferguson was referred by the court to Dr.

C. Van Rosen for a psychological evaluation to assist in determining his competency

to stand trial, as well as his mental state at the time of the offense.22 Dr. Rosen

administered a “Wechsler Adult Intelligence Scale–Revised (WAIS-R)” assessment

instrument during December of 1997, and recorded that Ferguson achieved a Verbal

IQ score of 76, a Performance IQ score of 66, and a Full-Scale IQ score of 69, which

Dr. Rosen characterized as

       technically plac[ing] him in the very high range of the mildly retarded
       level. However, it was considered quite apparent that he did not
       attempt to make a good effort in this test, giving up readily on many
       items and seemingly not trying as hard as possible. The defendant’s
       intellectual functioning is consequently considered to be within the
       higher portion of the borderline range of abilities.

Doc. no. 41-9 (Respondent’s Exhibit 5), at 7 (Rosen Report) (alteration and emphasis

supplied). Dr. Rosen subsequently testified during the state-court trial that: he had

seen no signs of mental retardation during his evaluation of Ferguson; he was certain

that Ferguson did not put forth his full effort during administration of the WAIS-R;




supplied).
       22
            See doc. no. 41-9 (Respondent’s Exhibit 5), at 1 (Rosen Report).

                                                 11
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 12 of 58




and that, if Ferguson “had really tried[,] he would have scored probably in the middle

70’s . . . perhaps a little higher.”23

       Ferguson was referred by his defense attorneys to Dr. James F. Chudy for an

independent psychological evaluation prior to trial. Dr. Chudy performed his

examination in June of 1998. Although he did not include a specific IQ score in his

written report of evaluation,24 he concluded, after administering a battery of

standardized personality tests, that none of the tests revealed “organic problems,”25

but all in combination demonstrated that Ferguson was “functioning in the borderline

range” of intelligence, in “the area between low average intelligence and mental

retardation.”26

       3.        Recent IQ assessments

       Ferguson’s most recent IQ scores were derived from testing performed in

preparation for the evidentiary hearing in this court.

                 a.     Ferguson’s psychologist — Dr. Robert D. Shaffer




       23
            Doc. no. 41-9 (Respondent’s Exhibit 6), at 25 (Rosen Trial Testimony).
       24
            See doc. no. 41-9 (Respondent’s Exhibit 7), at 43-51 (Chudy Written Report).
       25
         See doc. no. 41-9 (Respondent’s Exhibit 8), at 57-58 (Chudy Trial Testimony: “I found
some memory problems. They were fairly consistent with his low intelligence, but no significant
organic problems.”).
       26
            Id. at 58 (Chudy Trial Testimony).

                                                 12
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 13 of 58




       Robert Daniel Shaffer, who holds a Ph. D. in clinical psychology and has

specialized training in neuropsychology and forensic psychology, was retained by

Ferguson’s attorneys to evaluate his “cognitive and intellectual functions, and his

adaptive behavior in light of current court rulings pertaining to Intellectual Disability

and death penalty eligibility.”27 He met with Ferguson for a total of 13.8 hours over

three days.28 He also interviewed Ferguson’s mother, Mrs. Betty Ferguson, for an

additional 4.2 hours.29 He concluded that Ferguson demonstrated “significantly sub-

average intellectual ability,”30 and recorded that his condition was

       most evident in the profile of neuropsychological functions. The DSM-
       V states that this profile of abilities is to be more strongly weighed than
       single IQ numerical scores, owing to the imprecision of IQ tests
       themselves. This profile of neurocognitive abilities reveals significant
       sub-average deficits in intellectual ability. IQ scores obtained in this
       evaluation are consistent with this finding.

Doc. no. 39-1 (Petitioner’s Exhibit 1), at 16.

       Dr. Shaffer’s opinion relied, at least in part, upon the Full-Scale IQ score of 77

achieved by Ferguson during the September 18, 2017 administration of a “Wechsler


       27
            Doc. no. 39-1 (Petitioner’s Exhibit 1), at 1.
       28
         Dr. Shaffer’s evaluations of Ferguson occurred on September 18 and 19, 2017, and March
22, 2018. Id. Notably, Shaffer’s last evaluation was conducted the month after Ferguson was
examined by the State’s psychologist.
       29
          Dr. Shaffer interviewed Mrs. Betty Ferguson on January 29, 2018 (id.) in an attempt to
assess Ferguson’s adaptive functions “from her reference point” during the periods she and Ferguson
lived together. See doc. no. 46 (Hearing Transcript), at 12.
       30
            Doc. no. 39-1 (Petitioner’s Exhibit 1), at 9.

                                                   13
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 14 of 58




Adult Intelligence Scale–Fourth Edition (WAIS-IV)” assessment instrument.

Adjustment of that score for the “Flynn effect”31 reduced it to 73.4.32 After applying

the standard error of measurement to the Flynn-effect-adjusted score, Dr. Shaffer

testified that there was a 95% probability that Ferguson’s “true IQ” lay in a range

between 69.4 and 78.4, and a 99% probability that his true IQ lay somewhere in a

range between 67.9 and 78.9.33               Thus, according to Dr. Shaffer, Ferguson’s

intellectual functioning is significantly substandard, because his true IQ could be less

than 70.

        Dr. Shaffer also administered several neuropsychological tests in an attempt

to assess Ferguson’s executive, verbal, visual-processing, organizational, memory,

and fine-motor functions. Not all of the tests demonstrated substantial impairments,

but Dr. Shaffer concluded that the totality of all test results were consistent with his


        31
           The “Flynn effect” is a term that refers to the finding that average IQ scores have increased
steadily in the United States and European nations for many decades. The concept is discussed more
thoroughly in Part II.A.4.a of this opinion, infra.
        32
          See doc. no. 46 (Hearing Transcript), at 26-27. Dr. Shaffer said that, when adjusting
Ferguson’s Full-Scale IQ score for the “Flynn effect,” he began by calculating the number of years
that had elapsed between the date on which the WAIS-IV assessment instrument had been
standardized, or “normed,” and the date on which he administered the test to Ferguson (September
18, 2017). He testified that difference was 10.2 years. Id. at 27. (10.2 x 0.3 = -3.6 deducted from
77 = IQ score of 73.4 following adjustment for the Flynn effect). However, as discussed in the
textual paragraph accompanying notes 64 and 65, infra, this court concludes that Dr. Shaffer’s
adjustment calculations require revision because he miscalculated the number of years that elapsed
between the date on which the WAIS-IV assessment instrument was published and the date on which
he administered it to Ferguson.
        33
             See id. at 27-28.

                                                  14
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 15 of 58




opinion that Ferguson has significant limitations in his ability to function

intellectually.34

                 b.     The State’s psychologist — Dr. Glen D. King

       Glen David King, who holds a J.D. degree and Ph. D. in clinical and forensic

psychology, was retained by the Alabama Attorney General’s office “to primarily

determine the intellectual ability of Mr. Ferguson.”35 Dr. King met with him for five-

and-a-half hours on February 13, 2018 — five months after Dr. Shaffer had

completed the second of his three meetings with Ferguson — and administered six

tests, “just to make sure” that he employed at least one assessment instrument that had

not previously been administered by Dr. Shaffer.36 Even so, Dr. King’s opinions were

principally grounded upon the results obtained from his re-administration of the



       34
          See id. at 29-32. See also doc. no. 39-1 (Petitioner’s Exhibit 1), at 5-6 & 7-13 (where
Shaffer summarizes the neuropsychological tests administered to Ferguson and the results obtained
from each).
       35
            Doc. no. 41-1 (Respondent’s Exhibit 1), at 1.
       36
           Id. at 3; Doc. no. 46 (Hearing Transcript), at 122. The assessment instruments
administered by Dr. King were: the “Wechsler Adult Intelligence Scale–Fourth Edition
(WAIS-IV)”; the “Stanford Binet Intelligence Scale–Fifth Edition (SB-5)”; the “Wide Range
Achievement Test–Fifth Edition (WRAT-5)”; the “Adaptive Behavior Assessment System–Third
Edition (ABAS-3)”; the “Independent Living Scales (ILS)”; and, a test he referred to as the
“Shipley-2.” Doc. no. 41-1 (Respondent’s Exhibit 1), at 2, 5-7. (“Shipley-2” is an abbreviation of
the “Shipley-Institute for Living Scale for Measuring Intellectual Impairment–Second Edition
(Shipley-2).” See https://www.stoeltingco.com/shipley-institute-of-living-scale-second-edition-
shipley-2.html (last visited Apr. 6, 2020). The test is “used for determining pathological
deterioration of intelligence. A conceptual quotient is obtained and scores below 100 are purported
to indicate mental impairment due to age, disease or injury.” Dictionary of Psychology 899.

                                                 15
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 16 of 58




“Wechsler Adult Intelligence Scale–Fourth Edition (WAIS-IV)” test,37 as well as his

unique administration of a “Stanford Binet Intelligence Scale–Fifth Edition (SB-5)”

assessment instrument.38 Ferguson obtained Full-Scale IQ scores of 85 on the

WAIS-IV, and 84 on the SB-5.39

       Dr. King testified that Ferguson’s Full-Scale IQ score of 85 on the WAIS-IV

placed him on the boundary between two categories of intellectual ability: that is, his

IQ score could be classified as lying either at the high end of the “borderline range”

of intellectual ability (i.e., IQ scores between 70 and 84), or at the low end of the

“average range” of intellectual ability (i.e., IQ scores from 85 to 115).40 After

adjusting Ferguson’s 85 score for the standard error of measurement, Dr. King stated

that an evaluator could be 99% confident that Ferguson’s Full-Scale IQ score on the


       37
         Dr. King described the WAIS-IV as a test that had “ten subtests associated with it. Those
ten subtests are divided into four different domains: verbal comprehension index, perceptual
reasoning index, working memory index, and processing speed index. We get a score on each one
of those indices, and then they’re all combined to give us a full scale IQ score.” Doc. no. 46
(Hearing Transcript), at 117-18. Scores on the WAIS-IV subtests, as well as the full-scale score,
average 100 (the mean), with a standard deviation of 15, which means that a Full-Scale IQ score of
85 would be “one standard deviation below the mean.” Id. at 118.
       38
          Dr. King described the “Stanford Binet Intelligence Scale–Fifth Edition (SB-5)” as being
“an individually administered intelligence test. It has no items that overlap with the Wechsler Adult
Intelligence Scale, but [it] is also considered to be one of the two gold standard IQ tests for
measuring IQ and school placement. It is – it has also an average of a hundred and a standard
deviation of 15.” Id. at 120 (alteration supplied).
       39
            See doc. no. 41-1 (Respondent’s Exhibit 1), at 5-6 & 8.
       40
         See doc. no. 46 (Hearing Transcript), at 119, lines 12-14 (testifying that IQ scores between
70 to 84 are classified in “the borderline range,” while IQ scores from 85 to 115 are classified as
“average” intelligence).

                                                 16
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 17 of 58




WAIS-IV would lie somewhere between 81 and 89,41 a span that straddled both the

“borderline” and “average” ranges of intellectual functioning.

       Ferguson’s Full-Scale IQ score of 84 on the “Stanford Binet Intelligence

Scale–Fifth Edition (SB-5)” assessment instrument placed him “at the high end of the

borderline range” of intellectual functioning.42 The closeness of Ferguson’s scores

on the WAIS-IV and SB-5 — Dr. King characterized them as being in “absolute

agreement with each other”43 — indicated that the tests had accurately measured

Ferguson’s intellectual abilities. Dr. King added that, while a test subject can “always

malinger, or not put forth good effort and have a reduced score” on an IQ test, it is not

possible to “fake good,” and “the highest score . . . would be an indication of your

best performance.”44

       Dr. King also reviewed the IQ scores found in Ferguson’s public school

records,45 and testified that the full-scale score of 87 attained on the “Wechsler

Intelligence Scale for Children–Revised (WISC-R)” in March of 1988, when he was

fifteen, was “in good agreement with what I found on all of the tests I gave him.”46

       41
            Id. at 119-20.
       42
            Id. at 120-21.
       43
            Id. at 122.
       44
            Id. at 123.
       45
            Those scores were summarized in Section II.A.1 of this opinion, supra.
       46
          Doc. no. 46 (Hearing Transcript), at 125. King did not believe that the low, Full-Scale IQ
score of 71 obtained by Ferguson on the WISC-R administered in July 1985, when he was twelve

                                                 17
      Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 18 of 58




        Based upon such considerations, Dr. King testified that Ferguson’s intellectual

functioning abilities were not “significantly subaverage.” Instead, in Dr. King’s

opinion, Ferguson’s IQ scores placed him either at the high end of the borderline

range, or at the low end of the average range, of intellectual functioning.47

        4.        The parties’ contentions:

                  a.      Adjustment for the Flynn effect

        Ferguson contends that, “contrary to established procedures in the authoritative

texts, Dr. King failed to quantitatively or qualitatively account for the shifting norms”

of his IQ tests by adjusting his scores for the “Flynn effect”48 — a term that refers to

the discovery in 1984 by political scientist James R. Flynn that average IQ scores had


years old (and indicating that he was in the borderline range of intellectual functioning), cast doubt
upon the accuracy of the IQ scores obtained in February 2018, because the notation of the 1985
examiner indicated that Ferguson “gave up easily, [and] was not necessarily putting forth his best
effort”: in other words, he could have done better. Id. at 124 (alteration supplied). King added that
Ferguson’s school records indicated that he suffered from a “learning disability,” as opposed to an
intellectual disability. See id. at 125-26.
        47
           Id. at 129 (“Based on all the tests together, he’s somewhere right at the high borderline to
below average.”). King also noted that, with but one exception — that being the WISC-R test
administered in July 1985 that is addressed in the preceding footnote — Ferguson scored somewhere
between 70 and 85 or 86 on every IQ test administered over the course of his life. Id. at 130.
        Dr. King also reviewed Ferguson’s prison records, spanning an eighteen year period from
1998 to 2016, and found that he “was in segregation on multiple occasions and had to be reviewed.
In every one of those occasions the rating was again normal intelligence [even though] there were
boxes to check off for borderline or disabled. So there were no indications [of intellectual
disabilities] from that.” Id. at 128 (emphasis and alterations supplied). Finally, King found a letter
written by Ferguson in his prison files, requesting a transfer to another penal facility closer to family,
and King described it as notable in several respects: i.e., it was divided into “paragraphs,” “neatly
written,” “punctuated and spelled correctly,” and demonstrated “good handwriting.” Id. at 129.
        48
             Doc. no 47 (Petitioner’s Brief), at 16.

                                                       18
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 19 of 58




increased steadily in the United States and Europe for more than forty years at an

average rate of 3.0 points a decade, or 0.3 points annually.49

       Dr. King based his failure to make such an adjustment on his opinion that the

Flynn effect is only “a theory” that has “not been completely validated.”50 Moreover,

Dr King stated that, when standardized assessment instruments are administered to

the same subject over a long period of time, and the IQ scores generally

       agree with each other, it actually increases your expectation that the
       score that you’re getting is accurate. So the idea is that if you keep
       getting scores in the 70s and 80s, the scores are in the 70s and 80s. You
       don’t need to alter them from that point.

Doc. no. 46 (Hearing Transcript), at 137-38.

       The disagreement between Drs. Shaffer and King reflects the Eleventh

Circuit’s observation that there is “no consensus about the Flynn effect among experts

or among the courts.” Raulerson v. Warden, 928 F.3d 987, 1008 (11th Cir. 2019); see

also Thomas v. Allen, 607 F.3d 749, 757-58 (11th Cir. 2010) (same); Ledford, 818

       49
           James R. Flynn, The Mean IQ of Americans: Massive Gains 1932 to 1978, 95 Psychol.
Bull. 29 (1984); see also James R. Flynn, Massive IQ Gains in 14 Nations: What IQ Tests Really
Measure, 101 Psychol. Bull. 171 (1987). Flynn’s studies revealed a 13.8-point increase in IQ scores
in the standardization samples of successive versions of Stanford-Binet and Wechsler intelligence
tests between 1932 and 1978, amounting to a 0.3-point increase per year, or approximately 3 points
per decade. More recently, the Flynn effect was supported by calculations of IQ score gains between
1972 and 2006 for different normative versions of the Stanford-Binet (SB), Wechsler Adult
Intelligence Scale (WAIS), and Wechsler Intelligence Scale for Children (WISC). The average
increase in IQ scores per year was 0.31, which was consistent with Flynn’s earlier findings. James
R. Flynn, Tethering the Elephant: Capital Cases, IQ, and the Flynn Effect, 12 Psycho. Pub. Pol’y
& L. 170, 177-78 (2006).
       50
            See doc. no. 46 (Hearing Transcript), at 130-31.

                                                  19
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 20 of 58




F.3d at 635-37 (explaining the divergent approaches to the Flynn effect taken by other

circuits).

       Any attempt at reconciliation of that disagreement must begin with recognition

of the fact that intelligence assessment instruments are rarely revised, sometimes no

more frequently than every fifteen or twenty years. For example, the Wechsler Adult

Intelligence Scale was developed in 1955,51 but only updated in 1981,52 1997,53 and,

most recently, 2008.54 Each version had to be “standardized,” meaning that during

the design phase, each test instrument was administered to a large, representative

sample of the population for whom the test was intended to provide reliable,

normative data. To promote accuracy and avoid bias, the standardization sample of

individuals had to be representative of all potential test subjects, which meant that test

developers first had to identify and track key census data variables, such as age,

gender, race, socio-economic status, educational attainments, and geographic

       51
          The WAIS was released by David Wechsler in February 1955, as a revision of the
“Wechsler–Bellevue Intelligence Scale (WBIS)”: a battery of tests published by Wechsler in 1939.
See Wechsler Adult Intelligence Scale, Wikipedia, https://enwikipedia.org/wiki/Wechsler_Adult_
Intelligence_Scale (last visited Apr. 20, 2020).
       52
         The “Wechsler Adult Intelligence Scale–Revised (WAIS-R),” a revised form of the WAIS,
was released in 1981. It consisted of six verbal and five performance subtests, from which Verbal
IQ, Performance IQ, and Full-Scale IQ scores were obtained. Id.
       53
          The “Wechsler Adult Intelligence Scale–III (WAIS-III),” a subsequent revision of the
WAIS and the WAIS-R, was released in 1997. It provided scores for Verbal IQ, Performance IQ,
and Full-Scale IQ, along with four secondary indices (Verbal Comprehension, Working Memory,
Perceptual Organization, and Processing Speed). Id.
       54
         The current version of the test, the “Wechsler Adult Intelligence Scale–IV (WAIS-IV),”
was released in 2008. Id.

                                               20
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 21 of 58




residence. Test developers then selected a “standardization,” or “normative,” sample

of individual test subjects matching the census proportions. For example, the current,

fourth edition of the Wechsler Adult Intelligence Scale was standardized on a

normative sample of 2,200 U.S. citizens ranging in age from 16 to 90, and stratified

by gender, education level, ethnicity, and geographic region of residence.55 In like

manner, the current “Wechsler Intelligence Scale for Children–Fifth Edition

(WISC-V),” was released in 2014, and had been standardized on a normative sample

of 2,200 children between the ages of 6 and 16 years & 11 months.56 Following

administration of the test to each member of the standardization sample, a graph was

created from the scores achieved by the test subjects. The graph is in the form of a

normal distribution, and the mean or median raw score of the normative sample:57

       55
            Id.
       56
        See Wechsler Intelligence Scale for Children, Wikipedia, https://en.wikipedia.org/wiki/
Wechsler_Intelligence_Scale_for_ Children (last visited Apr. 20, 2020).
       57
           The terms “average,” “mean,” and “median” can be confusing. The average and
arithmetic mean are calculated by adding together all numerical values in a data set, and dividing
that sum by the number of terms in the set. For example, if there were nine numerical values in a
data set (e.g., 30, 56, 65, 70, 84, 90, 95, 110, 130), the sum of all added together would be 730, and
730 divided by 9 yields 81.11, which is the “average,” or “arithmetic mean.” In contrast, the median
is the middle numerical value in an ordered set of data. If the set has an odd number of data points,
then regardless of whether the numerical values are ranked from lowest to highest (e.g., 30, 56, 65,
70, 84, 90, 95, 110, 130), or from highest to lowest (e.g., 130, 110, 95, 90, 84, 70, 65, 56, 30), the
“median” is the numerical value in the middle: here, 84. On the other hand, if the ordered set
contains an even number of data points, then the “median” is the “arithmetic mean” (or average) of
the two data points in the middle: e.g., in an ordered data set of ten numbers ranked from lowest to
highest (30, 56, 65, 70, 75, 84, 90, 95, 110, 130), the sum of the middle numbers 75 + 84 is 159,
which when divided by 2 yields the “median” of 79.5. The same would be true if the ordered set
were ranked from highest to lowest: e.g., 130, 110, 95, 90, 84, 75, 70, 65, 56, 30.

                                                 21
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 22 of 58




always is arbitrarily defined as the number “100”; always is located at the apex of the

symmetric, “bell-shaped” curve; and always means that a score of 100 represents

average performance on the IQ test. The standard deviation is defined as fifteen

points above and below the median. Figure 1 displays a normal distribution of IQ

scores, illustrating how scores are distributed based on standard deviations:58




       On any of the Wechsler IQ assessment instruments, with a mean or median of

100, and a fifteen-point standard deviation, one standard deviation from the mean,

encompassing about two-thirds of all test takers, results in a range of scores between

85 and 115 (fifteen points below and above the mean score of 100). Two standard

       58
         The following Figure was copied from an excellent student note authored by Geraldine W.
Young, and published in the March 2012 edition of the Vanderbilt University Law Review: i.e.,
Geraldine W. Young, A More Intelligent and Just Atkins: Adjusting for the Flynn Effect in Capital
Determinations of Mental Retardation or Intellectual Disability, 65 Vand. L. Rev. 615, 622 (2012).

                                               22
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 23 of 58




deviations from the mean, encompassing about ninety-five percent of all test takers,

results in a range of scores between 70 and 130 (thirty points below and above the

mean score). A score of 130 on Wechsler tests often operates as the lower threshold

for a classification of “giftedness,” while a score of 70 to 75 often marks the upper

threshold for “intellectual disability” (or, as it formerly was called, “mental

retardation”).59

       The foregoing description of the process for standardizing an IQ assessment

instrument underscores that it is a lengthy and expensive process. For such reasons,

test publishers do not frequently re-standardize tests. Moreover, given the effort and

expense required to replace aging assessment instruments, administrators often

continue to use tests standardized many years before — a fact that results in the

administration of IQ tests a decade or more after the publishers originally normed the

standardization sample.60




       59
           See, e.g., Atkins, 536 U.S. at 309 n.5 (“It is estimated that between 1 and 3 percent of the
population has an IQ between 70 and 75 or lower, which is typically considered the cutoff IQ score
for the intellectual function prong of the mental retardation definition.”) (citing 2 Kaplan & Sadock’s
Comprehensive Textbook of Psychiatry 2952 (B. Sadock & V. Sadock eds., 7th ed.2000)).
       60
           The foregoing discussion of the manner of creating IQ assessment instruments is based
upon Young, A More Intelligent and Just Atkins, 65 Vand. L. Rev. at 621-23. See also Alan S.
Kaufman, IQ Testing 101 107, 125, 130 (2009); William E. Benet, Genius: An Overview,
Assessment Psychol. Online (Jan. 2005), http://www.assessmentpsychology.com/genuis2.htm; IQ
Classifications, Assessment Psychol. Online, https://www.assessmentpsychology.com/
iqclassifications.htm (last visited May 1, 2020).

                                                  23
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 24 of 58




       Dr. Flynn’s original, 1984 study documented IQ gains among American

citizens over a period of more than forty years, from 1932 through 1978.61 He used

data collected from seventy-three previous studies, with a combined total of almost

7,500 subjects to whom various Stanford-Binet and Wechsler IQ assessment

instruments had been administered. He discovered that, on average, the subjects

scored higher on earlier-normed IQ tests than on later-normed IQ tests.62

       Flynn then calculated IQ gains by (1) measuring the difference between
       the subjects’ mean scores on the two tests — the earlier and later tests,
       normed at different times but taken around the same time — and (2)
       dividing that difference by the number of years that had passed between
       the norming of the earlier test and the norming of the later test, resulting
       in a figure around 0.3 points per year.

              From his findings, Flynn concluded that the IQ gains reflected the
       obsolete, outdated norms of the earlier IQ tests, as compared to later,
       more recently normed tests. Flynn defined obsolete norms as “simply
       ones that are earlier and easier than later norms.” Given the relative
       nature of IQ scores and the observed IQ gains over time, when a person
       takes an IQ test in 2010 and that test’s norms are based on a
       standardization sample from 1980, the person receives an inflated score
       because the score is based on the weaker performance of the 1980
       sample, rather than the performance of the person’s peers in 2010. In
       other words, a person’s IQ score on an earlier test with obsolete norms
       may be above average, while the same performance may be average or
       below average on a later test with updated norms. Psychologist and
       IQ-test developer Alan S. Kaufman explains this phenomenon with an
       analogy: while a runner’s time may have won a track meet twenty years
       ago, the same time may not even qualify for a meet today.

       61
          James R. Flynn, The Mean IQ of Americans: Massive Gains 1932 to 1978, 95 Psychol.
Bull. 29 (1984).
       62
            Id. at 32.

                                            24
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 25 of 58




Geraldine W. Young, A More Intelligent and Just Atkins: Adjusting for the Flynn

Effect in Capital Determinations of Mental Retardation or Intellectual Disability, 65

Vand. L. Rev. 615, 624-25 (2012) (footnotes omitted, emphasis supplied).

       For such reasons, this court adjusted the IQ scores of a habeas petitioner in

accordance with the Flynn effect in a previous Atkins appeal. Thomas v. Allen, 614

F. Supp. 2d 1257, 1275-81 (N.D. Ala. 2009), affirmed 607 F.3d 749, 753 (11th Cir.

2010) (holding that an evaluator “may also consider the ‘Flynn effect,’ a method that

recognizes the fact that IQ test scores have been increasing over time”). Nothing that

has been presented in this case by either Dr. King or the State’s attorneys persuades

this court that it should not do so again.63
       63
           The User’s Guide to the tenth edition of the American Association on Intellectual and
Development Disabilities’ treatise on Mental Retardation Definition, Classification and Systems of
Supports recommends that clinicians take the Flynn effect into account when performing evaluations
in less than optimal circumstances (e.g., the legal and physical constraints of a maximum-security
prison environment). Specifically, the Guide directs diagnosticians to:

                Recognize the “Flynn Effect.” In his study of IQ tests across populations,
       Flynn (1984, 1987, 1989) discovered that IQ scores have been increasing from one
       generation to the next in all 14 nations for which IQ data existed. This increase in
       IQ scores over time has been dubbed the Flynn Effect. Flynn reported a greater
       increase in the Wechsler Performance IQ, which is more heavily loaded on fluid
       abilities than on the Wechsler Verbal IQs. On average, the Full-Scale IQ increases
       by approximately 0.33 points for every year elapsed since the test was normed
       (Flynn, 1999). The main recommendation resulting from this work is that all
       intellectual assessments must use a reliable and appropriate individually administered
       intelligence test. In cases of tests with multiple versions, the most recent version
       with the most current norms should be used at all times. In cases where a test with
       aging norms is used, a correction for the age of the norms is warranted. For example,
       if the Wechsler Adult Intelligence Scale (WAIS-III, 1997) was used to assess an
       individual’s IQ in July 2005, the population mean on the WAIS-III was set at 100
       when it was originally normed in 1995 (published in 1997). However, based on

                                                25
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 26 of 58




       Having said that, however, does not mean that this court unequivocally

endorses Dr. Shaffer’s conclusions. His adjustment calculations require revision

because he miscalculated the number of years that elapsed between the date on which

the WAIS-IV assessment instrument was published and the date on which he

administered it to Ferguson. He computed that difference as 10.2 years, which he

then multiplied by the factor 0.3, the rate at which Flynn predicted outdated IQ norms

increase each year. However, the WAIS-IV was released in August 2008,64 and the

difference between that date and the September 18, 2017 date on which Dr. Shaffer

administered the test to Ferguson was nine years and one-and-a-half months, or 9.08


       Flynn’s data, the population mean on the Full-Scale IQ raises roughly 0.33 points per
       year; thus, the population mean on the WAIS–III Full–Scale IQ corrected for the
       Flynn Effect would be 103 in 2005 (9 years x 0.33 = 2.9). Hence, using the “at least
       two standard deviations below the mean” (Luckasson et al., 2002), the approximate
       Full-Scale IQ cutoff would be approximately 73 (plus or minus the standard error of
       measurement). Thus the clinician needs to use the most current version of an
       individually administered test of intelligence and take into consideration the Flynn
       Effect as well as the standard error of measurement when estimating an individual’s
       true IQ score.

American Association on Intellectual and Development Disabilities, User’s Guide: Mental
Retardation Definition, Classification and Systems of Supports 20-21 (10th ed. 2006) (hereafter,
AAIDD, User’s Guide). See also, e.g., American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders 37 (5th ed. 2013) (hereafter “DSM-5”) (“Factors that may affect
[intelligence] test scores include practice effects and the ‘Flynn effect’ (i.e., overly high scores due
to out-of-date test norms)”) (emphasis and alteration supplied); Marc J. Tassé et al., The Relation
Between Intellectual Functioning and Adaptive Behavior in the Diagnosis of Intellectual Disability,
54 Intell. & Developmental Disabilities 381, 382 (2016) (“All other sources of measurement error,
such as the Flynn effect and practice effects, should also be considered when interpreting test
results.”) (emphasis supplied).
       64
         David Wechsler, Wechsler Adult Intelligence Scale: Technical and Interpretative Manual
22 (4th ed. 2008).

                                                  26
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 27 of 58




years. Multiplying 9.08 by the Flynn factor of 0.3 produces a product of 2.7 which,

when subtracted from Ferguson’s Full-Scale IQ score of 77, yields an adjusted IQ

score of 74.3 — not, as Dr. Shaffer testified, 73.4.65

                 b.     Adjustment for the standard error of measurement

       Ferguson also accuses Dr. King of ignoring proper diagnostic practices by

reporting his IQ scores as a single fixed number, as opposed to a range of numbers

accounting for the statistical error of measurement.66 That criticism is not entirely

fair, however, in view of King’s testimony that, after adjusting Ferguson’s Full-Scale

IQ score of 85 on the WAIS-IV for the standard error of measurement, an evaluator

could be 99% confident that his “true IQ” would lie somewhere between 81 and 89:67

a range that straddled both the “borderline” and “average” ranges of intellectual

functioning. The more pertinent criticism is addressed in the following section.

                 c.     Adjustment for the “practice effect”


       65
         The only calculations that come close to Dr. Shaffer’s testimony must begin with March
2007: the date during which data began to be collected from individuals who ultimately comprised
the normative sample for the WAIS-IV that was published in August 2008. The difference between
March 2007 and Shaffer’s September 18, 2017 administration was ten years and seven months, or
10.583 years, which — when multiplied by the Flynn factor of 0.3 — produces a product of 3.1749.
Subtracting that product from Ferguson’s Full-Scale IQ score of 77 yields an adjusted score of
73.8251, but not the product of 73.4 to which Dr. Shaffer testified.
       66
           See doc. no 47 (Petitioner’s Brief), at 15 (“At the hearing, Dr. King agreed that ‘reporting
an IQ score with an associated confidence interval is a critical consideration [sic: King actually said
‘I think it’s important’] underlying the appropriate use of intelligence tests and best practices.’”
(citing doc. no. 46 (Hearing Transcript), at 180, lines 7-10).
       67
            Doc. no. 46 (Hearing Transcript), at 119-20.

                                                  27
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 28 of 58




        Dr. Shaffer administered the WAIS-IV assessment instrument to Ferguson on

September 18, 2017. Dr. King re-administered the same test just five months later,

on February 13, 2018, but made no adjustment for the “practice effect,” even though

he acknowledged that an IQ test score can be inflated “when a test is given twice

within a fairly short period of time,” ordinarily no more than six months apart,

because the individual “can remember some of the items and perhaps have an

increased performance on the subsequent administration of that test.”68 Dr. King

explained his failure to make any adjustment to Ferguson’s IQ score on the WAIS-IV

by pointing to the fact that his Wechsler and Stanford Binet test scores were so close

to one another.69 He characterized them as in “absolute agreement.”70

        Even so, a 2012 study of the effect on IQ scores achieved by fifty-four persons

to whom the WAIS-IV was re-administered at three or six months intervals after the

initial, baseline administration of that test found that their Full-Scale IQ scores

increased an average of 7 points. Such an increase occurred regardless of whether the

re-administration occurred at three or six month intervals after the baseline test.71 In

        68
           Id. at 138. See also doc. no. 47 (Petitioner’s Brief), at 15 (“Intelligence tests are made up
of certain tasks, and a tester’s score is determined based on how well they perform the tasks”; and,
“with practice, any task becomes easier, resulting in an upward skew known as the ‘practice
effect.’”) (emphasis supplied).
        69
             Doc. no. 46 (Hearing Transcript), at 139.
        70
             Id. at 122.
        71
          Eduardo Estevis, Michael R. Basso, & Dennis Combs, Effects of Practice on the Wechsler
Adult Intelligence Scale Across 3- and 6-Month Intervals, 26 Clinical Neuropsychologist 239 (Feb.

                                                  28
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 29 of 58




fairness, therefore, the Full-Scale IQ score achieved by Ferguson on Dr. King’s re-

administration of the WAIS-IV will be reduced by 7 points.

                 d.      The majority of Ferguson’s IQ scores are above 70

       Ferguson concedes that “a few” of his “IQ test result ranges are above 70, even

when accounting for the Flynn effect and the SEM,” but he contends that “the

majority of [his] tests have ranges that place his IQ scores below 70, which is strong

evidence of significantly subaverage intelligence.”72 He argues that, because “most”

of his IQ scores “fall ‘within the clinically established range for intellectual-

functioning deficits,’ the Court must ‘continue the inquiry and consider other

evidence of intellectual disability.’”73 He contends that he has satisfied the first prong

of the Atkins test for intellectual disability, because the “neurocognitive tests and the

totality of [his] IQ test results show that his intelligence is significantly subaverage.”74

       The following chart sets out the dates on which IQ assessment instruments

were administered to Ferguson, the standardized tests administered on each occasion,




2012). The participants’ Verbal Comprehension, Working Memory, Perceptual Reasoning,
Processing Speed, and General Ability IQ sub-test indices also increased 5, 4, 5, 9, and 6 points,
respectively.
       72
            Doc. no. 47 (Petitioner’s Brief), at 18.
       73
          Id. at 19 (citing Moore v. Texas, 137 S. Ct. 1039, 1050 (2017)). Nota bene: Moore v.
Texas is not retroactive to cases on collateral review. See In re Bowles, 935 F.3d 1210, 1220 (11th
Cir. 2019); Smith v. Comm., Ala. Dep’t of Corr., 924 F.3d 1330, 1337-40 (11th Cir. 2019).
       74
            Doc. no. 47 (Petitioner’s Brief), at 25.

                                                   29
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 30 of 58




the Full-Scale IQ score he achieved on each, followed by his scores after adjustment

for the Flynn effect, and then the standard error of measurement.

    Date of          IQ Test         Test          Full-Scale      Adjusted for          SEM
     Test             Given         Normed           Score         Flynn effect          Range
     1979              SB-3           1973             77               75.2           70.2 - 80.2
     1985            WISC-R           1974             71               67.7           62.7 - 72.7
     1988            WISC-R           1974             87               82.2           77.2 - 87.2
     1997            WAIS-R           1981             69               64.2           59.2 - 69.2
  (Dr. Rosen)
     2017            WAIS-IV          2006             77              74.375         69.3 - 79.376
 (Dr. Shaffer)
    2018             WAIS-IV          2006             7877            75.1579       70.15 - 80.15
  (Dr. King)          SB-5            2003             7778             72.680        67.6 - 77.6


       75
            See the discussion in the textual paragraph accompanying notes 64 and 65, supra.
       76
          Dr. Shaffer testified to a bidirectional SEM range of 69.4 to 78.4 (see doc. no. 46 (Hearing
Transcript), at 28), but adjustment of the Full-Scale IQ score of 77 achieved by Ferguson on the
WAIS-IV for the Flynn effect reduced that number to 74.3 (see the discussion in the textual
paragraph accompanying notes 64 and 65, supra), and required a re-computation of the SEM’s
bidirectional range.
       77
         Dr. King’s score of 85 reduced by 7 as an adjustment for the “practice effect”: see the
discussion in Part II.A.4.c of this opinion, supra.
       78
            Dr. King’s score of 84 reduced by 7 for the “practice effect”: see id.
       79
           The difference between August 2008 (WAIS-IV published) and February 18, 2018 (re-
administration of that test by Dr. King) was nine-and-a-half years. Multiplying 9.5 by the Flynn
factor of 0.3 produces a product of 2.85 which, when subtracted from 78 (Ferguson’s Full-Scale IQ
score adjusted for the “practice effect”) yields an IQ score adjusted for the Flynn effect of 75.15.
       80
          The “Stanford Binet Intelligence Scales-Fifth Edition (SB-5),” as revised by Gale H. Roid,
Ph.D., was released by Riverside Publishing Co. on May 20, 2003. See https://www.businesswire.
com/news/home/20030520005137/en/Riverside-Publishing-Announces-Edition-Stanford-Binet-I
ntelligence-Scales (last visited Apr. 25, 2020). The difference between May 20, 2003 and February
18, 2018, when the SB-5 was administered to Ferguson by Dr. King, is 14.75 years (14 years and 9
months); and 14.75 multiplied by the Flynn factor of 0.3 produces 4.425 which, when subtracted
from 77 (Ferguson’s Full-Scale IQ score on the SB-5 adjusted for the “practice effect”) yields an IQ
score adjusted for the Flynn effect of 72.575, or 72.6 rounded.

                                                  30
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 31 of 58




       The preceding chart graphically demonstrates that only two of the seven

standardized tests administered between 1979 and 2018 resulted in IQ scores below

70, when adjusted for the Flynn effect: i.e., the 1985 WISC-R and the 1997 WAIS-R.

The record also reflects, however, that the persons who administered both of those

tests remarked that Ferguson did not put forth his best effort. For example, the person

who administered the 1985 WISC-R noted that, even though Ferguson “did not

appear to be challenged by the more difficult items on the test,” he “gave up easily

on both verbal and non-verbal items.”81 The 1997 WAIS-R was administered by Dr.

C. Van Rosen while Ferguson was awaiting trial for capital murder in state court, and

Dr. Rosen stated in his written report of evaluation that he considered it “quite

apparent that [Ferguson] did not attempt to make a good effort in this test, giving up

readily on many items and seemingly not trying as hard as possible. [Ferguson’s]

intellectual functioning is consequently considered to be within the higher portion of

the borderline range of abilities.”82 (As noted earlier, Dr. Rosen also testified at trial


       81
           Doc. no. 39-5 (Petitioner’s Exhibit 5), at 22. As recorded in note 13, supra, Ferguson
argues that this court cannot use the comments of the examiner on the 1985 WISC-R test to conclude
that his low score was due to malingering, because the examiner also stated that Ferguson was
“cooperative during the entire session,” and that his scores were “considered to be valid.” Doc. no.
47 (Petitioner’s Brief), at 17. This court rejects that argument because Ferguson’s Full-Scale IQ
scores before and after that test were so much higher.
       82
        Doc. no. 41-9 (Respondent’s Exhibit 5), at 7 (Rosen Report) (alterations supplied). (The
Bates Number stamped in the lower, right-hand corner of this page of Respondent’s Exhibit 7 is
623.)

                                                31
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 32 of 58




and reiterated that it was clear to him that Ferguson did not put forth full effort during

administration of the WAIS-R, and that, if he had “really tried[,] he would have

scored probably in the middle 70’s . . . perhaps a little higher.”83)

       Ferguson argues that it would be illogical and unfair to discredit his IQ test

scores on the basis of such a rationale because, “[o]utside of Dr. Rosen’s speculative

statements, there are no objective facts in the record to show that [he] malingered on

this IQ test.”84 He claims that it is “eminently possible” that he gave up easily

because the tasks and questions were beyond his intellectual ability. He also notes

that Dr. Shaffer administered a “Memory Malingering test” to determine whether he

“was putting forth his best effort on the various tests as part of his examination.”85

Based upon the results of that test, Dr. Shaffer “assumed” that the results of the

WAIS-IV he administered to Ferguson were valid.86

       The State contends that a review of Dr. Rosen’s credentials from his penalty-

phase testimony in the trial court shows that he was highly qualified on the basis of

education and clinical experience to form an opinion about whether Ferguson was




       83
        Doc. no. 41-9 (Respondent’s Exhibit 6), at 25 (Rosen Trial Testimony). (The Bates
Number stamped in the lower, right-hand corner of this page of Respondent’s Exhibit 8 is 641.)
       84
            Doc. no. 47 (Petitioner’s Brief), at 18 (alterations and emphasis supplied).
       85
            Id. at 17.
       86
            Doc. no. 46 (Hearing Transcript), at 41.

                                                  32
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 33 of 58




malingering, and that Ferguson has presented no evidence to the contrary.87 The State

adds that the results of the Memory Malingering test administered by Dr. Shaffer

“have nothing to do with whether Ferguson malingered during Dr. Rosen’s evaluation

in 1997 before his capital murder trial.”88

       This court is not persuaded by Ferguson’s argument. He has offered nothing

to indicate that Dr. Rosen, an experienced clinical psychologist, was not qualified to

state an opinion that Ferguson did not devote his full and best intellectual effort

during administration of the WAIS-R prior to trial in state court, based upon Dr.

Rosen’s personal observations of Ferguson, and the specific inconsistencies he

observed during the testing processes. This court accepts Dr. Rosen’s subjective

opinion that Ferguson’s IQ scores on that 1997 assessment instrument were not

accurate representations of his intellectual abilities.89

       Ferguson next argues that “the majority” of his test scores, as adjusted by the

standard error of measurement, yield “ranges that place his IQ scores below 70, which

is strong evidence of significantly subaverage intelligence.”90 That assertion is not


       87
        Doc. no. 50 (Respondent’s Brief), at 37 (citing doc. no. 41-9 (Respondent’s Exhibit 8), at
13-16 (Rosen’s Trial Testimony)).
       88
            Id. at 37-38.
       89
         For the same reason stated in note 81, supra, this court could also reject Ferguson’s
argument about Dr. Rosen’s observations, because Ferguson’s Full-Scale IQ scores before and after
the 1997 WAIS-R test were consistently higher.
       90
            Doc. no. 47 (Petitioner’s Brief), at 18.

                                                   33
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 34 of 58




accurate. Half of his Full-Scale IQ test scores — i.e., the 1979 SB-3, 1988 WISC-R,

and 2018 WAIS-IV — even when adjusted for the Flynn effect and the Standard

Error of Measurement, have IQ ranges completely above 70. Three of his tests —

i.e., the 1985 WISC-R, 2017 WAIS-IV, and 2018 SB-5 — even when adjusted for the

Flynn effect and the Standard Error of Measurement, have IQ ranges only partially

below 70. The WISC-R test administered during August of 1985, when Ferguson

was twelve years old and on the threshold of the 1985-86 school year, resulted in a

SEM range of 62.7 to to 72.7. However, the test administrator noted that, even

though Ferguson “did not appear to be challenged by the more difficult items on the

test,” he “gave up easily on both verbal and non-verbal items.”91 Further, the standard

error of measurement for the test administered by Dr. Shaffer in 2017 results in a

range from 69.3 to 79.3, and the lower end of that range barely dipped below 70.92

       Only the WAIS-R test administered by Dr. Rosen in 1997, prior to trial in state

court, has an adjusted range totally below 70 — and the court previously discounted

that score based upon Dr. Rosen’s opinion that the low scores were the result of

Ferguson’s malingering, rather than an accurate measure of his intellectual ability.

       91
            Doc. no. 39-5 (Petitioner’s Exhibit 5), at 22.
       92
          As discussed in note 76, supra, Dr. Shaffer testified to a bidirectional SEM range of 69.4
to 78.4 (see doc. no. 46 (Hearing Transcript), at 28), but adjustment of the Full-Scale IQ score of 77
achieved by Ferguson on the WAIS-IV for the Flynn effect reduced that number to 74.3 (see the
discussion in the textual paragraph accompanying notes 64 and 65, supra), and required the re-
computation of the SEM’s bidirectional range that is stated in text.

                                                   34
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 35 of 58




Thus, the court finds that the majority of Ferguson’s IQ scores — even when adjusted

for both the Flynn effect and the Standard Error of Measurement — are in a range

above 70.

       However, Ferguson’s scores on those three tests — when adjusted for the Flynn

effect and the Standard Error of Measurement — indicate that it is possible his IQ

falls within the range of intellectual disability.

       Dr. Shaffer’s opinion that Ferguson suffers from significantly subaverage

intellectual functioning is based on the results of Ferguson’s 1985, 1997, and 2017

tests, which exhibit adjusted IQ ranges that include scores below 70. However, Dr.

Shaffer did not consider the possibility that the 1985 and 1997 ranges are artificially

low because Ferguson malingered, and did not fully apply himself in taking those

tests.93 Moreover, Shaffer’s inclusion of the 2017 test, on which Ferguson had an

adjusted IQ range of 69.3 to 79.3,94 requires a presumption that Ferguson’s true IQ

score falls at the very bottom of that range. But, the standard error of measurement

“does not carry with it a presumption that an individual’s IQ falls to the bottom of his

IQ range.” Ledford, 818 F.3d at 641.95 Rather, in the case of the 2017 test, it is more

       93
           Ferguson’s 1985 and 1997 IQ scores could place him in the range of intellectual disability.
But, the fact that there is evidence that Ferguson was malingering on those tests makes that chance
less likely.
       94
            See note 76, supra.
       95
          As the Eleventh Circuit noted, however, the standard error of measurement is a “bi-
directional concept.” Raulerson, 928 F.3d at 1008 (citing Ledford, 818 F.3d at 641). “The standard

                                                 35
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 36 of 58




likely that Ferguson’s true IQ score is above 70. Further, the results of all the other

IQ tests Ferguson has taken place his range of scores above 70.

       In light of the three scores placing him above the range of intellectual

disability, the three scores placing him within the range of intellectual disability do

not establish that Ferguson suffers from significantly subaverage intellectual

functioning.

B.     Proof of Significant Limitations in Adaptive Behavior

       The clinical authorities all agree that an individual may achieve an IQ score

greater than 70, but still “‘have such severe adaptive behavior problems . . . that the

person’s actual functioning is comparable to that of individuals with a lower IQ

score.’” Hall, 572 U.S. at 712 (quoting DSM-5, at 37). Thus, this court must

determine whether Ferguson established, by a preponderance of the evidence, that he

has significant limitations in at least two of the skills deemed by psychologists to be

necessary for independent living: i.e., “communication, self-care, home living, social

skills, community use, self-direction, health and safety, functional academics, leisure,

and work.” Atkins, 536 U.S. at 308 n.3 (citation omitted); see also, e.g., Perkins, 851

So. 2d at 456(same); Jenkins v. Commissioner, Alabama Department of Corrections,

936 F.3d 1252, 1278 (11th Cir. 2019) (same).

error of measurement accounts for a margin of error both below and above the IQ test-taker’s score.”
Id. (quoting Ledford, 818 F.3d at 640).

                                                36
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 37 of 58




       Such skills are generally referred to as “adaptive behaviors” — “functions that

enable individuals to adjust to the environment appropriately and effectively,”96 and

they often are grouped into three categories for analytical purposes:                          i.e.,

communication skills; daily living skills; and socialization skills. Communication

skills refers to the “process by which one person transmits an idea to another person

by means of spoken or written words, pictures, sign language, gestures, and

non-verbal communications such as body language.”97 Daily living skills refers to the

typical, routine actions of daily living, such as “getting in and out of bed, dressing,

eating, toileting.”98 Socialization skills refers to the manner in which a person

interacts with other people in the family and larger community. The label also

includes “recreational activities and what we call coping skills, which has to do with

how [the subject] handles stress and . . . manages difficult situations.”99

       1.         Ferguson’s psychologist — Dr. Robert D. Shaffer

       Dr. Shaffer utilized an assessment instrument known as the “Vineland Adaptive

Behavior Scales” to evaluate Ferguson’s adaptive behaviors.100 That test comes in

       96
            Dictionary of Psychology 17.
       97
            Id. at 191.
       98
            Id. at 14.
       99
          Doc. no. 46 (Hearing Transcript), at 35-36 (Shaffer Testimony) (alterations supplied). See
also doc. no. 47 (Petitioner’s Brief), at 27 (defining the three domains).
       100
          Dr. Shaffer said that he selected the Vineland Scales because he considered the assessment
instrument to be “the gold standard, in terms of assessing adaptive behaviors.” Doc. no. 46 (Hearing
Transcript), at 32.

                                                37
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 38 of 58




three versions: “Two are administered through parents or care-givers, and the third

is to be filled out by a classroom teacher.”101 In other words, all versions are designed

to be administered by “an informant who was very familiar with the behavior of the

person” to be evaluated.102 Dr. Shaffer administered the Vineland to petitioner’s

mother, Mrs. Betty Ferguson, because she “was able to provide observations of [her

son] at the time of his developmental period at age 18.”103

       The scaled Vineland scores assigned to Ferguson as a result of his mother’s

responses to questions in each domain were: communication 67; daily living skills

67; and, socialization 68. His composite score was 63, which placed him in the first



       101
          Dictionary of Psychology 1052. Dr. Shaffer testified that the “Vineland Adaptive
Behavior Scales” is an extension of the “Vineland Social Maturity Scale,” which the foregoing
Dictionary of Psychology defines on the same page as:

               A test used in assessing the development of individuals, including possible
       mental deficiency, from infancy to 30 years of age. Persons acquainted with
       participants rate them on self-help, locomotion, communication, self-direction,
       socialization, and occupation. Named after the Vineland Training School for the
       mentally retarded by Edgar A. Doll, the author of the scale.

Id. (emphasis supplied); see also doc. no. 46 (Hearing Transcript), at 32-33 (Shaffer Testimony).
       102
             Id. at 33. Dr. Shaffer testified on the same page that:

               It’s not standard procedure with the Vineland to interview the person that’s
       being rated. Instead, it is intended to be a process of observing actual behaviors; that
       is, someone who’s watched the person, can talk about very specific concrete actions,
       and report those actions. Then those behaviors are subject to a very specific scoring
       rubric that’s identified in the Vineland manual that then results in a comparison with
       the U.S. population.
       103
             Id.

                                                   38
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 39 of 58




percentile of the population,104 meaning that he was “exceeded by 99 out of a hundred

comparable individuals at age 18 in the development or in the demonstration of these

independent living skills, behaviors that are necessary to perform daily routines.”105

       Dr. Shaffer testified that the description of Ferguson’s “prior work behavior,

the behaviors described related to his marriage that were made available . . . through

prior testimony, and the results of the Vineland Adaptive Behavior Scales” test, all

combined to reinforce his conclusion that Ferguson suffered from significant deficits

in adaptive behavior skills.106

       2.         The State’s psychologist — Dr. Glen D. King

       Dr. King testified that the American Association for Intellectual and

Developmental Disabilities recommends the administration of either the “Vineland

Adaptive Behavior Scales” or the “Adaptive Behavior Assessment System (ABAS)”

test instrument for formal assessment of an individual’s adaptive behavior skills.107

       104
             Id. at 34-36.
       105
             Id. at 37.
       106
          Id. (alteration supplied). Dr. Shaffer added that he had also reviewed Ferguson’s special
education records from the Morgan County and Hartselle City School Systems. Id. at 38.
       107
           Doc. no. 46 (Hearing Transcript), at 146. Capital murder cases present special problems
in assessing a defendant’s adaptive functioning abilities, as noted by Dr. King:

                One problem is that when we use standardized instruments, like the Vineland
       or the Adaptive Behavior Assessment System, we’re basically asking somebody to
       try to fill out those devices based on their interaction with the person now. We have
       to try to do some kind of retro grade evaluation to the time of the offense or before
       then. We sometimes – [as] in this case, [the retrograde evaluation] can be 25, 26,
       years later.

                                                39
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 40 of 58




       Dr. King preferred to use the “Adaptive Behavior Assessment System – Third

Edition (ABAS-3)”108 and “Independent Living Scales (ILS)”109 assessment

instruments, because both allowed “self-report norms,” meaning that the test subject

is allowed to “answer the questions based on his own knowledge of what he was

capable of doing.”110 Ferguson’s scores on the ABAS-3 ranged from 7 to 13 in all of

his adaptive skill areas. “His general adaptive composite, again based on an average

of a hundred[,] was 98. His conceptual, social, and practical domains were 96, 111




               The Vineland [Adaptive Behavior Scale] has a problem[,] in that it does not
       allow for self-report norms, meaning there’s no way for an individual to rate himself.
       You have to use an individual who has regular contact with that person on almost a
       daily basis for the previous six months. That’s the way the Vineland was normed.

              There is no . . . provision for asking somebody to fill out the Vineland for 27
       years ago. That violates standardization procedures.

Doc. no. 46 (Hearing Transcript), at 145-46 (alterations and emphasis supplied). Dr. Shaffer voiced
the opposite criticism, saying: “It’s very easy for a person to have bias about their own specific
abilities. And they can upgrade them or downgrade them depending on their particular bias. Most
people tend to view their own capabilities as stronger than they actually are.” Id. at 34.
       108
          The third edition of the Adaptive Behavior Assessment System was released in 2015 and,
according to its publisher, the test includes five rating forms, each for a specific age range and
evaluator: i.e., Parent/Primary Caregiver Form (ages 0–5); Teacher/Daycare Provider Form (ages
2–5); Parent Form (ages 5–21); Teacher Form (ages 5–21); and Adult Form (ages 16–89). See
(ABASTM-3) Adaptive Behavior Assessment SystemTM, Third Edition – Product Page, WPS, https://
www.wpspublish.com/abas-3-adapative-behavior-assessment-system-third-edition (last visited Apr.
10, 2020).
       109
          For a description of the Independent Living Scales, see the website for “The Center for
Outcome Measurement in Brain Injury,” Introduction to the Independent Living Scale, https://www.
tbims.org/ils/index.html (last visited May 4, 2020).
       110
             Doc. no. 46 (Hearing Transcript), at 146.

                                                  40
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 41 of 58




and 96 respectively.”111

          Dr. King used the Independent Living Scales assessment instrument as an

additional means of testing Ferguson’s adaptive functioning abilities, because “it has

a number of questions and tasks . . . that have to do with everyday behavior,” and “it

is normed and has standardization scores associated with an age range.”112 He

explained that the ILS assessment instrument

          has items on it, for example, [like] showing him a bill and giving him a
          simulated check and asking him to fill out the check to pay the bill to see
          if he can do that. And . . . all of these [individual] items are scored on
          a [scale running from Zero to Two, with a] zero, meaning no points, one
          point meaning they get partial credit, or two points meaning they get to
          full criteria.

                And so we get a score on these various domains for this test, as
          well. The subscales include things — include memory and orientation,
          managing money, managing home and transportation, health and safety,
          and social adjustment. And there are two factors on this test, as well,
          that have to do with problem solving and performance. Again, we
          combine all of these subscores and we kind of come up with a full scale
          standard score that indicates the ability to actually function
          independently.

Id. at 148 (alterations supplied). Ferguson performed well on the ILS. His full scale

score, based on an average of 100, with a standard deviation of 15, was 98.113

Ferguson’s scores in all of the subparts of the ILS indicated good functioning, with

          111
                Dr. King stated that a “significantly low” score “would be a score of three or below.” Id.
at 147.
          112
                Id. at 147-48.
          113
                Id. at 148.

                                                      41
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 42 of 58




the exception of social adjustment, which was not surprising in view of the number

of years he had spent on death row on the date of testing.114

      Dr. King’s overall impression, based upon the results obtained from

administration of the ABAS and ILS, on both of which Ferguson scored in the

average, or non-impaired range, is that he does not meet the criteria for the adaptive

functioning prong of the Atkins intellectual disability definition.115

      3.         The parties’ arguments

      Ferguson contends that Dr. Shaffer employed appropriate assessment

instruments for assessing his adaptive behavior, and that Dr. Shaffer established that

he suffers from significant or substantial deficits in his adaptive functioning

abilities.116 He argues that, when an objective person takes into account the fact that

he has been incarcerated for many years, with little regular contact with any persons

other than prison guards, Dr. Shaffer’s administration of the Vineland Adaptive

Behavior Scales to Mrs. Betty Ferguson was the best means for determining his

adaptive functioning abilities during his developmental period.117

      Dr. King acknowledged the difficulty of obtaining out-of-prison observational



      114
            Id. at 148-49, 153.
      115
            Id. at 153.
      116
            See doc. no. 47 (Petitioner’s Brief), at 25-26.
      117
            See id. at 29.

                                                  42
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 43 of 58




data for a death row inmate,118 but he still insisted there were “significant problems”

with Dr. Shaffer’s administration of the Vineland Scales to Ferguson’s mother: e.g.,

       (1) the Vineland is normed for people who have regular contact with the
       individual for the previous six months which did not occur in
       Ferguson’s case; (2) Ferguson’s mother was assessing his behavior for
       27 years ago; and (3) Ferguson’s mother was not around Ferguson for
       the [entire] time she was evaluating him (when he was 18) because he
       was not living with her during this time and, in fact, was estranged from
       her.

Doc. no. 50 (Respondent’s Brief), at 49 (citing the testimony of Dr. King found at

doc. no. 46 (Hearing Transcript), at 154). The State argues that, due to such

problems, the results obtained from Dr. Shaffer’s administration of the Vineland

Adaptive Behavior Scales to Ferguson’s mother is “suspect and should not be

considered by this Court.” Id.

       In response, Ferguson’s brief contends that Dr. Shaffer’s personal observations

of Ferguson’s adaptive functioning abilities during the many hours that Dr. Shaffer

spent with him supports the results obtained from administration of the Vineland test

to his mother:

       Over the course of his examination, Dr. Shaffer met with Mr. Ferguson
       on three separate occasions and interacted with him for nearly fourteen
       hours. [See doc. no. 46 (Hearing Transcript), at] 11. Mr. Ferguson is a
       death row inmate who has been in segregated confinement since 1998
       and Dr. Shaffer is likely among a handful of individuals with the most,

       118
         See doc. no. 46 (Hearing Transcript), at 184 (“The problem . . . is that the only people who
might know him well are guards, and I’m not going to ask them about him.”).

                                                 43
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 44 of 58




       and may be the person with the most, significant social interaction with
       Mr. Ferguson in the past two decades.[119] See [doc. no. 41-4 (Part 2 of
       Respondent’s Exhibit 4), at 33 (noting, in a report dated February 16,
       2019], that Mr. Ferguson had been in segregation since September 8,
       1998). In his extensive observations of Mr. Ferguson, Dr. Shaffer
       observed behavior that was entirely consistent with the Vineland
       results.[120] [See doc. no. 46 (Hearing Transcript), at] 37.

Doc. no. 47 (Petitioner’s Brief), at 28-29 (italicized emphasis in original, citation

alterations and footnotes supplied).

       Ferguson also claims that the results obtained by Dr. Shaffer’s administration

of the Vineland to his mother were “amply supported” by evidence from his 1985

public school records which show that he was eligible for special services as an

“educationally mentally handicapped” student and, therefore, could not function

independently.121 That was “a restrictive and structured educational setting,” with

students staying in the same room all day with only six or seven others.122 Even

within that close setting, one of Ferguson’s teachers noted that he lacked “the




       119
         Petitioner’s brief includes a footnote at the end of this sentence stating: “To contrast, Dr.
King spent approximately five hours with Mr. Ferguson for his evaluation. [See doc. no. 41-1
(Respondent’s Exhibit 1),] at 3.”
       120
           Contrary to Ferguson’s representation in the last sentence of this quotation from his Brief,
Dr. Shaffer did not describe “observed behavior that was entirely consistent with the Vineland
results.” Instead, he testified that, when he met with Ferguson, he did not observe anything that
appeared to him to be “inconsistent with the results of the Vineland-2 test” administered to Mrs.
Betty Ferguson. Doc. no. 46 (Hearing Transcript), at 37, lines 9-11 (emphasis supplied).
       121
             See doc. no. 47 (Petitioner’s Brief), at 28.
       122
             Id. (citing doc. no. 46 (Hearing Transcript), at 127).

                                                    44
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 45 of 58




motivation to . . . work on his own” and required “individual attention.”123

       The State contends that Ferguson fails to acknowledge that, when he achieved

a Full-Scale IQ score of 87 on the WISC-R in March of 1988, he was removed from

classes for “educationally mentally handicapped” students and reassigned to the less

restrictive environment of classes for “learning disabled” students.124 The examiner

who administered the assessment instrument commented that Ferguson’s score placed

him in the “low average range of intellectual functioning.”125 Ferguson admits the

reclassification, but argues the fact that he

       struggled with school after being moved to a less structured setting is
       further evidence of his deficits in adaptive functioning. According to
       Dr. Chudy, once Mr. Ferguson was reclassified as learning disabled, Mr.
       Ferguson “found it increasingly difficult to do the work.” [Doc. no. 41-
       9 (Respondent’s Exhibit 7), at 45 (Chudy Written Report)]. Mr.
       Ferguson failed most of his classes, “particularly those in which he was
       placed in a regular classroom setting.” Id. In the classes with a lot of
       special education support, Mr. Ferguson earned “average to above
       average scores.” Id. In other words, Mr. Ferguson could not
       independently function in a general-setting classroom like typical
       students. After he was removed from the EMR classroom, Mr. Ferguson
       “found the work to be progressively more difficult” and dropped out of
       123
            Doc. no. 39-5 (Petitioner’s Exhibit 5), at 48 (April 16, 1987 letter handwritten by Ms.
Mary Beth Henry, who apparently was Ferguson’s Home Economics teacher. The relevant portion
read as follows: “Dale’s frequent absences have put him behind on several occasions and Dale lacks
the motivation to make up his work on his own. Dale works best when I give him individual
attention.”).
       124
          Doc. no. 50 (Respondent’s Brief), at 47-48. The test was required by public policy: “Dale
is currently enrolled in the special education program and is due the required three year
re-evaluation for continued placement in that program.” Doc. no. 39-5 (Petitioner’s Exhibit 5), at
51 (emphasis supplied).
       125
             Doc. no. 39-5 (Petitioner’s Exhibit 5), at 52.

                                                   45
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 46 of 58




       school. Id.

Doc. no. 47 (Petitioner’s Brief), at 28.126 The State contends that the foregoing

argument is a misrepresentation of the record, and argues that Ferguson “was

successful in school” after reassignment to the less restrictive environment of classes

for learning disabled students.127

       Unless this court has misread the documentary evidence, however, neither

Ferguson nor the State is entirely correct.

       To begin, Ferguson was re-tested with the “Wechsler Intelligence Scale for

Children–Revised (WISC-R)” on March 1, 1988, which would have been during the

second semester of his 8th Grade, 1987-88 school year. During that semester, while

still enrolled in the restrictive, small-group classroom environment for educationally

mentally handicapped students, Ferguson’s academic performance was acceptable,

but not outstanding: that is, in January 1988 (i.e., the first month of the second


       126
             Dr. James F. Chudy included the following observations in his 1998 state-court report:

               Mr. Ferguson continued in school until he was nearly 17 years-old and was
       approaching the 10th grade. At that time they had placed him in learning disabilities
       class and he was finding it increasingly difficult to do the work. As his school work
       reveals he was failing most of his classes, particularly those in which he was placed
       in a regular classroom setting. In those classes where he got a-lot [sic] of special
       educational help he was earning average to above average scores. In any case he
       found the work to be progressively more difficult, so he quit school.

Doc. no. 41-9 (Respondent’s Exhibit 7), at 45 (Chudy Written Report).
       127
             Doc. no. 50 (Respondent’s Brief), at 48.

                                                  46
         Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 47 of 58




semester of the 1987-88 school year, and prior to the March 1, 1988 WISC-R re-test),

Ferguson achieved passing grades of “C” or better in Reading, Math, Language

Arts/English, Social Studies, Science, Spelling, and Handwriting. Physical Education

was the only class in which Ferguson did not achieve a grade of “C” or better.128

          However, following his transfer to the less structured classes for “learning

disabled” students at the beginning of the following, 1988-89 school year, Ferguson

faltered. His grades for the first semester of that 9th Grade school year were three D’s

(Special Reading, Physical Education, and Agricultural Business I) and three F’s

(Special Math, Special Social Studies, and Special Science).129 His grades for the

second semester of the 9th Grade, 1988-89 school year improved, but only somewhat.

He earned one “B+” (Reading 9-12), one “D” (Science 9/L), two “D-minuses” (Math

9/L and Physical Education), and two “F’s” (Social Studies and Agricultural Business

I).130

          Then, inexplicably, Ferguson’s academic performance in both semesters of the

following 1989-90, 10th Grade school year improved significantly. During the first

semester, he earned two “A’s” (Math GED and History T/L), two “B’s” (English T/L



          128
                Id. (citing doc. no. 39-5 (Petitioner’s Exhibit 5), at 84).
          129
           See doc. no. 39-5 (Petitioner’s Exhibit 5), at 86 (“Grade 9, 89 Year, 1 Sem.”); see also id.
at 87 (a second, but less legible, copy of the same page from Ferguson’s school records).
          130
                Id. (“SM: 2 YR: 88-89”).

                                                       47
    Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 48 of 58




and Science T/L), one “C- minus” (Physical Ed/B), and one “F” (Health Occ I).131

During the second semester, he earned three “A’s” (English T/L, History T/L, and

Science T/L), one “C- minus” (Physical Ed), one “D” (Math GED), and one “F”

(Health Occ I).132 It only was during the first semester of the 1990-91, 11th Grade

school year that Ferguson stumbled badly, yet again, and received three “F’s” in

English TL, Math TL, and Apartment Living, and three “Incompletes” in Math TE

& TL, History TL, and Health/Science.133 He thereafter withdrew from school and

his “Incompletes” were changed to “F’s.”

      The bottom line is: the official Hartselle City Schools’ record of Ferguson’s

academic performance following his removal from classes for “educationally

mentally handicapped” students and reassignment to the less restrictive environment

of classes for “learning disabled” students is a mixed bag into which both parties can

reach to find support for their respective arguments. Even so, there is more support

for the State’s position than for Ferguson’s.

      The State also argues that the school records relied upon by Ferguson are not

consistent with the results obtained from Dr. King’s administration of the “Wide

Range Achievement Test – Fourth Edition (WRAT-4).” When Ferguson was tested


      131
            Id. (“SM: 1 YR: 89-90”).
      132
            Id. (“SM: 2 YR: 89-90”).
      133
            Id. (“SM: 1 YR: 90-91”).

                                         48
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 49 of 58




by Dr. King in 2018, he was reading at a 9.5 grade level, spelling at a 7.5 grade level,

and performing math calculations at a 6.1 grade level.134 Dr. King believes that the

ability to read and spell at those levels is not consistent with a contention that

Ferguson is intellectually disabled.135 This court agrees.

      Shifting focus, Ferguson argues that neither of the assessment instruments

administered by Dr. King — i.e., the “Adaptive Behavior Assessment System” and

“Independent Living Scales” — returned accurate or reliable data because,

“[c]ontrary to best practices outlined in the authoritative texts,” both of those tests

relied on Ferguson’s “self-reporting about whether he believed he was able to do real-

life tasks,” and Dr. King did not consider how the “results may be inconsistent with

the record.”136 Ferguson criticizes the Adaptive Behavior Assessment System, “in

which Dr. King asked Mr. Ferguson to rate his own abilities on whether he could

perform a number of tasks,” because most of the questions pertained to tasks

Ferguson would never have an opportunity to perform in his prison environment,

such as: making appointments by telephone, mobile device, or internet; using paper

or digital maps to find his way to desired locations; calling a repairman when needed;

showing responsibility for personal finances; or walking or riding a bike alone to


      134
            Doc. no. 46 (Hearing Transcript), at 142-43.
      135
            Id. at 144-45.
      136
            Doc. no. 47 (Petitioner’s Brief), at 29-30.

                                                  49
        Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 50 of 58




locations within a mile of home or work.137 The State responds by arguing that all of

those questions addressed activities that Ferguson could have performed prior to his

incarceration.138 (The State’s response requires more credulity of this judicial officer

than he is inclined to grant, however, especially when one considers that mobile

telephone devices, computers, “the internet,” and “digital maps” (which are

dependent upon Global Positioning Satellites) were technological innovations that

either had not been perfected, or were not in widespread use, on the date Ferguson

was arrested and incarcerated for the underlying capital offenses.)

         Ferguson also faults Dr. King for allowing him to read the instructions for the

Adaptive Behavior Assessment System test, without making any “further attempt to

check [his] understanding of the test instructions beyond generally asking if [he] had

any questions.”139 He argues that the results of that test indicate its self-reporting

bias.

                On the ABAS-3, Mr. Ferguson gave himself the highest score on
         almost every single question, indicating that he “always (or almost
         always) when needed” could complete the tasks. See generally Pet’r Ex.
         10 [sic]. Among the things that Mr. Ferguson indicated he could always
         do when needed were: use electrical sockets safely; check bank or other
         financial statements to make sure they are correct; pay bills on time;
         plan ahead for fun activities on free days or afternoons; and invite others
         to join him in playing games and other fun activities. See generally id.
         137
               Id. at 30.
         138
               See doc. no. 50 (Respondent’s Brief), at 46.
         139
               Doc. no. 47 (Petitioner’s Brief), at 30 (alterations supplied).

                                                      50
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 51 of 58




      The absurdity of these answers, considering Mr. Ferguson’s highly
      restrictive incarceration, shows that Dr. King’s administration of the
      ABAS-3 was plagued with self-reporting bias. See [doc. no. 46
      (Hearing Transcript), at] 34 (“It’s very easy for a person to have bias
      about their own specific abilities.”); id. at 42 (Dr. Shaffer’s testimony
      that the ABAS-3, when “applied directly to the person themselves” is
      “very subject to their personal bias”); [United States v.] Lewis, [No. 1:08
      CR 404,] 2010 WL 5418901, at *23 [(N.D. Ohio Dec. 23, 2010)]
      (“[T]he use of Defendant as an informant to his own adaptive behavioral
      capabilities, known as ‘self-reporting,’ without any corrobor-ating
      sources, is disfavored by the AAIDD.”). The potential for self-reporting
      bias was only magnified when the test asked Mr. Ferguson to self-report
      on whether he could do an activity that has had no connection to his life
      in prison for over twenty years.

Doc. no. 47 (Petitioner’s Brief), at 30-31 (alterations supplied). Ferguson contends

that the mere fact he “filled out the ABAS-3 in such a manner without asking for

clarification is indicative of his lack of adaptive functioning skills.”140 He argues that

his limitations in his adaptive functioning abilities are self-evident: otherwise, he

“would certainly have asked some clarifying questions to ensure that [he was]

providing accurate results,” and his failure to “raise any concerns” about the test

questions underscores the inaccuracy of its results.141

      The State responds by noting that there is no evidence in the record indicating

that Ferguson did not understand the instructions for taking the ABAS-3, and

contends that he “would have understood when he was rating himself that the


      140
            Id. at 31.
      141
            Id.

                                           51
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 52 of 58




questions involved activities that he had done before he was incarcerated — such as

riding a bike or calling a repairman.”142

      The State also disputes Ferguson’s contention that Dr. King did not conduct

a meaningful assessment of his adaptive functioning abilities by pointing to Dr.

King’s uncontradicted testimony that the Adaptive Behavior Assessment System is

one of two instruments recognized by the American Association on Intellectual and

Developmental Disabilities for assessing a person’s adaptive functioning abilities.143

Dr. King explained his reasons for using the ABAS as follows:

            Well, again, the American Association for Intellectual and
      Developmental Disabilities recommends for formal assessment of
      adaptive behavior that either the Vineland or the ABAS [be] used.
      Those are acceptable instruments to determine adaptive functioning
      when you’re trying to come up with some standardized scoring.

             I prefer the Adaptive Behavior Assessment System for the reasons
      I’ve already mentioned because it has self-report norms so the individual
      can take it now and answer the questions based on his own knowledge
      of what he was capable of doing.

Doc. no. 46 (Hearing Transcript), at 146 (alteration supplied).

      Additionally, the State disputes Ferguson’s contention that the ABAS and

Independent Living Scales are contrary to the so-called “best practices” outlined in

“authoritative texts,” because each test relies upon self-reporting. As the State notes,


      142
            Doc. no. 50 (Respondent’s Brief), at 46-47.
      143
            Id. at 46 (citing doc. no. 46 (Hearing Transcript), at 146).

                                                  52
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 53 of 58




Ferguson did not “identify these authoritative texts or cite this Court to where these

authoritative texts state that self-reporting is improper.”144

        Ferguson also contends that, even though Dr. King was “aware of the

possibility that the ABAS-3 results were skewed and invalid,” he made no attempt to

“follow up,” to determine whether Ferguson “could actually do the activities he said

he could.”145

        Ferguson also questions the validity and usefulness of the Independent Living

Scales test, which was administered by Dr. King to obtain “a measure of [his]

practical abilities in Managing Money, Managing Home and Transportation, Health

and Safety, Social Adjustment, and Problem Solving.”146 Ferguson contends that: the

assessment instrument has not been updated since 1998; it has never been approved

by the AAIDD to diagnose intellectual disabilities; and the tasks and questions on the

test had very little applicability to the everyday-life of a death row inmate.147

        The State replies to that argument by saying that, even though the Independent

        144
              Id. at 46.
        145
            Doc. no. 47 (Petitioner’s Brief), at 31-32. The petitioner’s attorneys conclude that the
results of the ABAS-3 were not valid because Ferguson was required to “do an enormous amount
of guesswork on whether he could perform certain tasks.” Id. at 32.
        146
              Doc. no. 41-1 (Respondent’s Exhibit 1), at 9.
        147
            Doc. no. 47 (Petitioner’s Brief), at 32. Even so, Ferguson points out that the test tasks he
successfully performed (such as filling out a check and counting change) “are not even dispositive
for a finding of intellectual disability,” and Dr. King conceded that intellectually disabled individuals
do not need to be “completely unable to do ordinary living tasks.” Id. (quoting doc. no. 46 (Hearing
Transcript), at 199)).

                                                   53
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 54 of 58




Living Scales is not an assessment instrument approved by the AAIDD, “there was

no testimony that Dr. King’s use of the ILS was not appropriate”; instead, Dr. Shaffer

testified that he did not administer the ILS to Ferguson “because it is his preference

to use the Vineland.”148 The State adds that, even though Ferguson is critical of the

ILS because individuals who may be intellectually disabled can count change and

complete bank checks, “Ferguson was able to do much more than fill out a check on

his administration of the ILS.”149

       Ferguson also contends that Dr. King’s opinion that his adaptive functioning

was “well within the average range” was contradicted by other evidence. He argues

that he

       struggled significantly in school with learning in a non-structured
       setting, and ultimately dropped out after he was moved to a regular
       classroom. See [doc. no. 41-9 (Respondent’s Exhibit 7)], at 45 (Dr.

       148
             Doc. no. 50 (Respondent’s Brief), at 47; see also doc. no. 46 (Hearing Transcript), at 44.
       149
             Doc. no. 50 (Respondent’s Brief), at 47. Dr. King testified that Ferguson was

       shown a card that has a social security check amount on it. He [was] asked to record
       the amount on a piece of paper. He did that.

              And he was shown a bill from a gas company and was asked to fill out a
       check to pay that bill. He filled out the check accurately with the date, the amount,
       signing it. And he did that for two separate bills.

               He then was asked to take the amounts of those two bills and subtract them
       from the social security check that he was supposedly given. And he came up with
       exactly the right amount.

Doc. no. 46 (Hearing Transcript), at 151 (alteration supplied).

                                                   54
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 55 of 58




       Chudy’s testimony pertaining to [sic: actually, it was Chudy’s 1998
       state-court written report summarizing] Mr. Ferguson’s school
       performance after being reclassified). Mr. Ferguson’s ex-wife testified
       at trial that during their marriage, “Dale did not understand things well
       and . . . I would make all of our decisions.” Id. at 80. Dr. Chudy’s
       expert report also noted Mr. Ferguson’s significant social limitations:

                  Being intellectually slow with poor social skills he seems
                  peculiar among others. This sets him up to be taken
                  advantage of. . . . When he does develop friendships, his
                  naïve and limited thinking allows him to be easily
                  influenced. Family members confirm that in relationships
                  where he has come to trust the other person, he is easily led
                  and becomes a follower. . . .

Doc. no. 47 (Petitioner’s Brief), at 32-33 (quoting doc. no. 41-9 (Respondent’s

Exhibit 7), at 48-49 (Chudy Written Report)) (footnote omitted).150 Ferguson

contends that the “clear inconsistencies” between the results of the assessment

instruments administered by Dr. King and the record should have led Dr. King to

make additional inquiries into his adaptive functioning abilities.151

       In summary, Ferguson contends that “the adaptive functioning evidence as a

whole” weighs in favor of a conclusion that he has significant and substantial

limitations in his adaptive functioning abilities.

       150
           The omitted footnote was at the end of the extract from Dr. Chudy’s 1998 state-court
report, and argues that his quoted description of Ferguson was “entirely in line with the Supreme
Court’s characterization of individuals with intellectual disability in Atkins. See 536 U.S. at 317
(‘[T]here is abundant evidence that [individuals with intellectual disability] often act on impulse
rather than pursuant to a premeditated plan, and that in group settings they are followers rather than
leaders.’).” Doc. no. 47 (Petitioner’s Brief), at 33 n.12.
       151
             Id. at 33.

                                                 55
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 56 of 58




      Dr. Shaffer used observer evidence on the Vineland test, which was
      consistent with his own observations and the record as a whole, to
      determine that Mr. Ferguson was significantly limited in adaptive
      functioning. On the other hand, Dr. King relied on two tests that he
      knew to be error-prone and invalid to form his opinion that Mr.
      Ferguson had average adaptive functioning skills and did not confirm
      his findings with any other corroborative evidence. Even a cursory
      glance through the record shows that Mr. Ferguson was not an
      “average” person when it came to adaptive functioning.

Doc. no. 47 (Petitioner’s Brief), at 34.

      4.        Analysis

      The adaptive behavior component of an intellectual disability determination

requires proof of, among other things, “substantial present limitation in at least two

of the following areas:          ‘communication, self-care, home living, social skills,

community use, self-direction, health and safety, functional academics, leisure, and

work.’” Jenkins, 936 F.3d at 1278 (quoting Atkins, 536 U.S. at 308 n.3) (emphasis

supplied). This court is not persuaded by a preponderance of the evidence that

Ferguson has made such a showing.

      Although the State contends that “Ferguson has not shown that he suffers now,

or has ever suffered, from substantial or significant deficits in adaptive

functioning,”152 the parties’ arguments focus only upon Ferguson’s adaptive

functioning abilities or deficits prior to his conviction in 1998. Ferguson’s expert, Dr.


      152
            Doc. no. 50 (Respondent’s Brief), at 45.

                                                 56
     Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 57 of 58




Shaffer, administered the Vineland Adaptive Behavior Scales assessment instrument

to Ferguson’s mother, saying that Mrs. Betty Ferguson would be able to “provide

observations of [her son’s adaptive functioning abilities] at the time of his

developmental period at age 18.”153               Although Dr. Shaffer testified that his

observations of Ferguson on the three dates that he evaluated him in preparation for

testifying in this court were “not inconsistent” with the results obtained by his

administration of the Vineland Scales assessment instrument to Ms. Ferguson, he

offered little evidence to support a finding that Ferguson presently suffers from

substantial deficits in any area of adaptive functioning. Further, the school records

relied upon by Ferguson address only his adaptive functioning abilities decades ago,

and not presently.

                                     III. CONCLUSION

      After consideration of the testimony and documentary exhibits presented at the

August 27, 2019 hearing and the parties’ post-hearing briefs, this court concludes that

petitioner, Thomas Dale Ferguson, has failed to establish by a preponderance of the

evidence that he suffers from significantly subaverage intellectual functioning, or that

he has significant or substantial deficits in adaptive behavior. Therefore, Ferguson’s

Atkins claim and his petition for writ of habeas corpus are due to be denied. A


      153
            Doc. no. 46 (Hearing Transcript), at 33.

                                                 57
    Case 3:09-cv-00138-CLS-JEO Document 51 Filed 05/21/20 Page 58 of 58




separate final judgment will be entered contemporaneously herewith.

      DONE this 21st day of May, 2020.


                                            ______________________________
                                            Senior United States District Judge




                                       58
